



Exhibit 10.2




RESTRICTED UNIT AWARD AGREEMENT
[U.S.]


This Restricted Unit Award Agreement (“Agreement”), effective as of [GRANT DATE]
(“Grant Date”), is between NuStar Energy L.P. (the “Partnership”) and the
recipient of this Agreement (“Participant”), a participant in the NuStar Energy
L.P. 2019 Long-Term Incentive Plan, as the same may be amended (the “Plan”),
pursuant to and subject to the provisions of the Plan. All capitalized terms
contained in this Agreement shall have the same definitions as are set forth in
the Plan unless otherwise defined herein. The terms governing this Award are set
forth below. Certain provisions applicable to this Agreement are set forth on
Appendix A.
1.
Grant of Restricted Units. The Compensation Committee (the “Committee”) of the
Board of Directors of NuStar GP, LLC (the “Company”) hereby grants to
Participant the number of Restricted Units under the Plan communicated to the
Participant by the Participant’s manager. A “Restricted Unit” is an unfunded,
unsecured contractual right (commonly referred to as a “phantom unit”) which,
upon vesting, entitles Participant to receive a Unit of the Partnership.



2.
Vesting. The Restricted Units granted hereunder are subject to the following
Restricted Periods and will vest in the following increments:

20% of the Award shall vest on the first anniversary of Grant Date;
20% of the Award shall vest on the second anniversary of Grant Date;
20% of the Award shall vest on the third anniversary of Grant Date;
20% of the Award shall vest on the fourth anniversary of Grant Date; and
20% of the Award shall vest on the fifth anniversary of Grant Date.
 

The Restricted Units may vest prior to the expiration of such period, as set
forth in the Plan or herein. Upon the vesting of each Restricted Unit awarded
under this Agreement, Participant will be entitled to receive an unrestricted
Unit of the Partnership.
3.
Distribution Equivalent Rights. Restricted Units are granted hereunder in tandem
with an equal number of distribution equivalent rights (“DERs”). A DER is a
right to receive an amount in cash from the Partnership or its designee equal to
the distributions made by the Partnership with respect to a Unit during the
period that begins on the Grant Date and ends upon vesting of the tandem
Restricted Unit or its forfeiture pursuant to this Agreement or the Plan.



4.
Settlement. The issuance of Units under this Award shall be made on or as soon
as reasonably practical following the applicable date of vesting or the earlier
events set forth in Section 5, but in any event no later than the 60th day
following the applicable date of vesting or, if earlier, the events set forth in
Section 5. Distributions with respect to DERs will be paid to Participant in
cash as soon as reasonably practical following the date distributions are paid
with respect to Units during the period such DERs are outstanding, but in all
events no later than 60 days following the date related amounts are declared
with respect to Units. Upon vesting or forfeiture of a Restricted Unit, the
related DER shall automatically and immediately terminate for no consideration,
except that unpaid distributions with respect to DERs relating to distributions
paid on Units prior to the date of such settlement shall be paid no later than
the 60th day following the date such pre-vesting/forfeiture distributions are
declared with respect to Units. This Agreement and the Award evidenced hereby
are intended to comply with or otherwise be exempt from, and shall be
administered consistently in all respects with, Section 409A of the Code and the
regulations promulgated thereunder and each payment hereunder shall be
considered a separate payment under Section 409A of the Code. If necessary in
order to attempt to ensure such compliance, this Agreement may be reformed, to
the extent possible, unilaterally by the Partnership consistent with guidance
issued by the Internal Revenue Service. Participant agrees that the unrestricted
Units to which Participant will be entitled in connection with the vesting of
Restricted Units may be issued in uncertificated form and recorded with the
Partnership’s or its Affiliates’ service provider.



1

--------------------------------------------------------------------------------





5.
Acceleration Events.

a.
Notwithstanding the foregoing, if Participant becomes Disabled (as defined
below) while employed by the Company, the Partnership or any of their respective
Affiliates or Participant’s employment is terminated because of Participant’s
death (such Disability or death, an “Acceleration Event”), then:

i. if the Acceleration Event occurs within one year after the Grant Date (the
“Grant Year”), then all then-outstanding Restricted Units and DERs shall
automatically be forfeited for no consideration as of the close of business on
the date of the Acceleration Event; and
ii. if the Acceleration Event occurs after the last day of the Grant Year (any
such later year, a “Post-Grant Year”), then
(A) a portion of the Restricted Units that remain unvested and outstanding on
the date of the Acceleration Event shall automatically become vested, where such
portion shall be equal to the product of:
(x) the percentage equal to the number of months of the Post-Grant Year elapsed
prior to the date of the Acceleration Event; divided by the product of the
number of Post-Grant Years remaining, inclusive of the Post-Grant Year in which
the Acceleration Event occurs, multiplied by 12 months;
multiplied by:
(y) the number of unvested Restricted Units that would have vested had
Participant remained continuously employed with the Company, the Partnership or
an Affiliate thereof through the latest date on the vesting schedule in Section
2, and
(B) the remaining Restricted Units (and all DERs) shall automatically and
immediately be forfeited for no consideration.
For illustration purposes only: In Year 1, 100 Restricted Units are granted to a
participant in November to vest in equal annual installments over a five year
period beginning on the first anniversary of the date of grant. In Year 2, the
participant dies with a last day of service of June 9. In this scenario, seven
months of Year 2 have elapsed, so (x) is 15%, which is multiplied by (y), which
is 80. The product of (x) and (y) is twelve, and twelve of the 80 Restricted
Units will vest with respect to the participant. The remaining 68 Restricted
Units shall automatically be forfeited.
Award Date
Restricted Units Awarded
Restricted Units Vesting
(x) Percent of Restricted Units Vesting
(y) Unvested Restricted Units
Pro-ration Formula
Pro-Rated Vesting
2020
2021
2022
2023
2024
11/16/2019
100
20
20
20
20
20
7/48 = .15
80
.15 x 80
12



For purposes of this Agreement, “Disabled” or “Disability” means (i) the
inability of Participant to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months or (ii) the receipt of income replacements by
Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, for a period of not
less than three (3) months under the accident and health plan of the Company,
the Partnership or an applicable Affiliate thereof.
b. The Award shall vest in full upon a Change of Control in accordance with
Section 6.5(vii) of the Plan.


2

--------------------------------------------------------------------------------





6.
Withholding. The Company, the Partnership or an applicable Affiliate will
withhold any taxes due from Participant’s grant as the Company, the Partnership
or an applicable Affiliate determines is required by law, which, in the sole
discretion of the Committee, may include withholding a number of Restricted
Units or the Units issuable thereunder otherwise payable to Participant.

7.
Acceptance and Acknowledgement. Participant hereby accepts and agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and any subsequent amendment or amendments thereto, as if it had been set forth
verbatim in this Award. Participant shall be deemed to have timely accepted this
Agreement and the terms hereof if Participant has not explicitly rejected this
Agreement in writing to the Partnership within sixty (60) days after the Grant
Date. Participant hereby acknowledges receipt of a copy of the Plan, this
Agreement and Appendix A. Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Units and DERs subject to all of
the terms and conditions of the Plan and this Agreement. Participant
acknowledges that there may be adverse tax consequences upon payment of DERs
and/or the vesting or settlement of the Restricted Units or disposition of the
underlying Units and that Participant has been advised to consult a tax advisor
prior to such vesting, settlement or disposition.

8.
Plan and Appendix Incorporated by Reference. The Plan and Appendix A are
incorporated into this Agreement by this reference and are made a part hereof
for all purposes; provided, however, that, in the event of a conflict between
the Plan and this Agreement or between the Plan and Appendix A, the Plan shall
control.

9.
Restrictions. This Agreement and Participant’s interest in the Restricted Units
and the DERs granted by this Agreement are of a personal nature and, except as
expressly provided in this Agreement or the Plan, Participant’s rights with
respect thereto may not be sold, mortgaged, pledged, assigned, alienated,
transferred, conveyed or otherwise disposed of or encumbered in any manner by
Participant. Any such attempted sale, mortgage, pledge, assignment, alienation,
transfer, conveyance, disposition or encumbrance shall be void, and the
Partnership and its Affiliates shall not be bound thereby.

NUSTAR ENERGY L.P.
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner




By:    ______________________________
Bradley C. Barron
President & Chief Executive Officer








3

--------------------------------------------------------------------------------





APPENDIX A


1.
No Guarantee of Tax Consequences. None of the Board, the Company, the
Partnership or any Affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to Participant (or to any person claiming through or
on behalf of Participant) or assumes any liability or responsibility with
respect to taxes and penalties and interest thereon arising hereunder with
respect to Participant (or to any person claiming through or on behalf of
Participant).



2.
Successors and Assigns. The Partnership and its Affiliates may assign any of
their respective rights under this Agreement and it shall be binding and inure
to the benefit of such successors and assigns. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon Participant and
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Units and/or DERs may be transferred by will or the laws of
descent or distribution.

3.
Governing Law. The validity, construction and effect of this Agreement shall be
determined by the laws of the State of Delaware without regard to conflict of
laws principles.

4.
No Rights as Unitholder. Neither Participant nor any person claiming by, through
or under Participant with respect to the Restricted Units or DERs shall have any
rights as a unitholder of the Partnership (including, without limitation, voting
rights) unless and until the Restricted Units vest and are settled by the
issuance of Units.

5.
Amendment. The Committee has the right to amend or alter this Agreement, the
Restricted Units and/or DERs; provided, that no such amendment shall adversely
affect Participant’s material rights under this Agreement without Participant’s
consent.

6.
No Right to Continued Service. Neither the Plan nor this Agreement shall confer
upon Participant any right to be retained in any position, as an Employee,
Consultant or Director of the Company, the Partnership or any Affiliate thereof.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company, the Partnership or any Affiliate thereof to terminate
Participant’s service at any time, with or without Cause.



7.
Notices. Any notice required to be delivered to the Partnership under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal offices. Any notice required to be delivered to
Participant under this Agreement shall be in writing and addressed to
Participant at Participant’s address as then shown in the records of the
Company, the Partnership or the applicable Affiliate. Any party hereto may
designate another address in writing (or by such other method approved by the
Partnership) from time to time.



8.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by such party to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the parties hereto.



9.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.







4